   Case 2:20-cv-04050-WDK-JC Document 12 Filed 08/06/20 Page 1 of 2 Page ID #:44

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

 Case No.         CV20-4050 WDK (JCx)                               Date     August 6, 2020
 Title            G & G Closed Circuit Events, LLC v. Erin Michael Richmond, et al


 Present          The Honorable William D. Keller, United States District Judge
                Stephen Montes Kerr                                     None
                 Courtroom Deputy                                   Court Reporter

       Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                       None                                                None
 Proceedings:             (In Chambers) ORDER TO SHOW CAUSE

       The Court, on its own motion, hereby ORDERS plaintiff to show cause in writing
no later than August 24, 2020 why this action should not be dismissed for lack of
prosecution as to defendants Erin Michael Richmond, individually and doing
business as The Stardard Station Sports Bar and Grill, Thomas Craig Plummer,
individually and doing business as The Standard Station Sports Bard and Grill, and
Standard Station Sports Bar and Grill, Inc., an unknown business entity, doing
business as The Stardard Station Sports Bar and Grill. As an alternative to a written
response by plaintiff, the Court will consider the filing of one of the following as an
appropriate response to this OSC on or before the above date:

         1)       Answer to Complaint; or
         2)       Plaintiff's Application for Default (Fed. R. Civ. P. 55(a)), and Proof of
                  Service of summons and complaint.

      It is plaintiff's responsibility to respond promptly to all Orders and to prosecute the
action diligently, including filing proofs of service and stipulations extending time to
respond. If necessary, plaintiff must also pursue Rule 55 remedies promptly upon the
default of any defendant. All stipulations affecting the progress of the case must be
approved by the Court. See Local Rule 8-3. No oral argument on this matter will be
heard unless ordered by the Court. The Order will stand submitted upon the filing of a
responsive document on or before the date upon which a response is due.

///


CV 90 (06/04)                          CIVIL MINUTES - GENERAL                          Page 1 of 2
   Case 2:20-cv-04050-WDK-JC Document 12 Filed 08/06/20 Page 2 of 2 Page ID #:45

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

 Case No.       CV20-4050 WDK (JCx)                                 Date   August 6, 2020
 Title          G & G Closed Circuit Events, LLC v. Erin Michael Richmond, et al

 Plaintiff's counsel is ordered to serve this minute order on all defendants within 48
                           hours from the date of this order.

IT IS SO ORDERED.
                                                   Initials of Preparer          SMO




CV 90 (06/04)                       CIVIL MINUTES - GENERAL                            Page 2 of 2
